Citation Nr: 1731469	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-35 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye disability, to include drusen, retinal pigment epithelium mottling, and cataract. 

2.  Entitlement to service connection for a left knee disability, to include degenerative arthritis, and claimed as secondary to a service-connected right knee disability. 

3.  Entitlement to service connection for a left foot disability, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran serviced on active duty in the Air Force from June 1980 to June 2005.  
His awards and decorations included: a Kuwait Liberation Medal; a Global War on Terrorism Medal; a Southwest Asia Service Medal with two Bronze Stars; an Air Force Commendation Medal with two Oak Leaf Clusters; and a National Defense Service Medal with a Bronze Star.  The Board sincerely thanks him for his service to his country. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim was previously before the Board in August 2013, wherein the Board remanded for further evidentiary development.  In July 2014, the Board reopened, in part, previously denied claims for entitlement to service connection for a left eye disability, a left knee disability, and a left foot disability, and remanded these claims for further evidentiary development.  

In March 2013, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer with the Board; the transcript of which is associated with the record.  In March 2015, the Veteran was advised of this, and the RO offered the Veteran to have another hearing before the Board.  In April 2015, the case was remanded to Veteran responded that he wished to have a Travel Board hearing before a different VLJ.  In February 2017 the Veteran testified before the undersigned at a Travel Board hearing; the transcript of which is associated with the record.  

In July 2014, the Board also reopened a claim for service connection for a left fifth finger disability.  In February 2015, the RO granted service connection for the Veteran's left fifth finger disability, awarding a noncompensable rating, effective July 1, 2005.  As this represents a full grant with respect to the claim for service connection for a left fifth finger disability, it will not be further discussed herein.

The issue of left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left knee disability, to include degenerative arthritis, is not related to any injury or disease incurred during his active military service; was not manifested within one year after the Veteran's separation from service; and was not aggravated or caused by a service-connected right knee disability.  

2.  The Veteran's current left foot disability, to include degenerative arthritis, is not related to any injury or disease incurred during his active military service; and was not manifested within one year after the Veteran's separation from service. 


CONCLUSIONS OF LAW

1.  The Veteran's current left knee disability was not incurred in or caused by service; nor may it be presumed to have been incurred in service; nor was it was it secondary to a service-connected disability; service connection is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107; 38 (West 2014) C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The Veteran's current left foot disability was not incurred in or caused by service; nor may it be presumed to have been incurred in service; service connection is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated May 2005, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's claims file contains his available service treatment records (STRs) and military personnel records, as well as VA medical treatment records, private medical records, and statements from the Veteran.  The RO arranged for VA knee examinations in July 2010, September 2010, May 2012, and July 2014; and for VA foot examinations in September 2009 and July 2014.  The Board notes that at the September 2009 examination the VA examiner was placed under the impression that the Veteran was no longer seeking entitlement for service connection for a left foot disability, and as such did not provide a full evaluation.  Despite this, the Veteran's left foot was adequately examined in July 2014.  The Board finds that these examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, VA's duty to assist in regards to the above has been met. 

At the February 2017 hearing, the Veteran testified that soon after he left service he received medical treatment for his knee disability in Florida.  However, neither at the hearing, nor following it, did the Veteran provide VA with adequate, identifying information necessary for VA to assist with locating these records.  As the Court of Appeals for Veterans Claims has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Further, VA's duty to assist requires VA to make reasonable efforts to obtain relevant evidence to substantiate a claimant's benefits claim; however, this duty is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has not adequately identified pertinent evidence that is outstanding, by providing necessary authorizations, for example, the Board finds that VA's duty to assist in regards to obtaining these medical records has been met.   

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

I. Service Connection: Left Knee

In the October 1979 report of medical history, the Veteran marked "no" for swollen or painful joints, arthritis/rheumatism/bursitis, and "trick" or locked knee.  In a report of medical examination from this month, the Veteran's lower extremities were noted as clinically normal by the clinician.  In his December 1979 preliminary physical review the Veteran marked "no" for painful/trick joints.  In an April 1993 report of medical examination, the Veteran's lower extremities were noted as clinically normal by the clinician.  

In a July 2004 STR, the Veteran complained of sharp stabbing pain of the left medial joint.  He was noted to have no swelling or erythema.  The Veteran stated that his pain began a month prior and was intermittent.  Sleeping, running, and sitting made the pain worse.  He was not sure what caused the pain.  He was treated for left knee bursitis/tendonitis.  In another STR from this month, he received physical therapy for an MCL sprain.  In July 2004, he was noted as improving.  

In a September 2004 STR, the Veteran complained of sharp left knee pain, and pain when sitting.  He was found to have severe quad/hamstring tightness.  He was treated for a sprained MCL.  In March 2005, the Veteran was noted to have knee pain in his separation medical documents.  In a report of medical assessment, the Veteran marked that his health was the same since his last medical assessment. 

In January 2008, the Veteran claimed that he began to have knee problems in July 2004. 

In a July 2010 VA examination, the Veteran complained of left knee pain since 2001 when he was stationed in Japan.  He did not recall any particular incident, event, or episode that was responsible for this pain.  Since this knee pain began, it has worsened with time.  He rated his pain a four out of 10, with 10 being the worst.  He sometimes experienced weakness, stiffness, swelling, and fatigability/lack of endurance.  He denied experiencing "heat", or giving way of the knee and locking of the knee.  He experienced a flare up at least once a day.  During a flare-up his pain would be an eight out of 10.  He noted that he would feel pain if he ran for longer than two miles.  His left knee disability did not cause incapacitation or functional limitation.  He did not use assistive devices, or orthotics/braces.  There was no history of trauma or surgery.  He did not miss time due to his disability.  He noted that the impact of the left knee disability was that it sometimes slowed him down.  

Upon physical examination, the VA examiner noted that the Veteran's left knee had diffuse anterior tenderness.  There was no crepitus, edema, effusion, or increased heat or redness.  Extension was 0 degrees, and flexion was 0 to 120 degrees with pain at 120; with pain on range of motion.  Upon three repetitions, the Veteran experienced increased pain, weakness, lack of endurance, fatigue and incoordination with flexion of 120 degrees.  During repetitive testing, the Veteran did not experience a loss of range of motion, and his knee was stable.  Upon review of imaging studies, the VA examiner noted that there was mild joint space narrowing involving the medial tibiofemoral compartment, and identified marginal osteophytes.  The lateral tibiofemoral and patellofemoral compartments were intact.  A mild "spiking" of the tibial eminence was observed.  No soft tissue abnormalities were noted.  The VA examiner's impression was degenerative joint disease involving the medial tibiofemoral compartment of the left knee.  He additionally noted that there was no acute fracture or dislocation.  The Veteran was diagnosed with early degenerative joint disease.  

In a September 2010 Air Force medical record, the Veteran underwent imaging studies of his left knee.  He complained of experiencing pain for the past eight years.  Upon review of the imaging, the medical care provider found mild lateral left tibial plateau degenerative marginal osteophytosis.  There was a moderate left knee medial compartment joint space narrowing with degenerative marginal osteophytes.  There were also moderate lateral and medial patellofemoral degenerative marginal osteophytes with maintained alignment.  The knee did not have acute fracture or effusion.  The medical care provider's impression was moderate patellofemoral and medial compartment osteoarthritis, and mild lateral compartment osteoarthritis. 

In a September 2010 VA examination, the Veteran complained of various knee pain that was sometimes present in the morning depending on the position that he laid in bed in.  His pain would increase when he tried to run, and it had become progressively worse since its onset in the 1980s.  He denied any specific accident or injury that resulted in his knee pain.  However, he noted having to run three miles for physical training in service, and attributed his symptoms to the cumulative effect of "high impact" running and weight gain.  The Veteran also reported symptoms of: giving way, instability, stiffness, weakness, incoordination, and decreased speed of joint motion.  He experienced joint swelling and tenderness.  He did not have deformity, episodes of dislocation or subluxation, locking, effusions, or flare ups.  His left knee disability affected the motion of his joint, but it was noted that he did not have symptoms of arthritis.  He was limited to standing for 15 to 30 minutes at a time, and was able to walk one to three miles.  

Upon physical examination, the VA examiner noted that the Veteran's condition affected his weight bearing joint, but had a normal gait.  He had an abnormal shoe wear pattern with increased wear on the outside edge of the left heel.  The VA examiner found that the Veteran experienced crepitus, tenderness, and guarding.  The Veteran did not experience instability, or patellar or meniscal abnormality.  He did not have a loss of bone, or inflammatory arthritis.  Left knee flexion was 0 to 100 degrees, and extension was normal.  There was objective evidence of pain with active motion and with repetitive motion.  The Veteran was not found to have ankylosis.  It was noted that the Veteran's maximum flexion was 120 degrees due to his large thighs.  Upon review of imaging studies, the left knee was noted to have a mild narrowing of the medial knee compartment.  His lateral knee compartment was preserved.  Small to moderate spurs were found upon the articular margins.  There was some hypertrophic spurring on the tibial eminence.  The patellofemoral joint space was preserved, and a small amount of hypertrophic spurring was suspected on the patellar articular margins.  The VA examiner's impression was osteoarthritic degenerative changes, predominantly involving the left medial.  The Veteran was diagnosed with mild left knee degenerative joint disease.  The VA examiner concluded that the Veteran's current left knee disability was less likely as not a progression of his in-service conditions.  This was because although the Veteran experienced left knee pain and was diagnosed with patelloformal pain and an MCL strain in July and September 2004, he did not seek further treatment for these conditions.  The Veteran's current diagnosis of degenerative joint disease was a condition related to aging of the actual knee joint.  It was unrelated to ligament strain, which the VA examiner noted was a separate structure.  The VA examiner concluded that ligament strains did not cause degeneration. 

In a January 2011 private medical record, the Veteran underwent an MRI of his knee.  The private medical provider noted that there was no significant joint effusion, but found edema and a subchondral cystic formation within the media tribal plateau.  There was mild osteophyte formation within the medial compartment.  The cartilaginous surfaces and patellar retinacula were unremarkable.  The Veteran was found to have bilateral meniscus tears and medial compartment degenerative changes.  

In the May 2012 VA examination, the Veteran complained of intermittent knee locking.  He recalled that he experienced left knee pain after running and received physical therapy and medication as treatment.  He experienced flare ups of his knee symptoms.

Upon physical examination, the Veteran's flexion was 100 degrees, with evidence of painful motion beginning at 80 degrees.  His extension ended at 20 degrees, which was where painful motion began.  His range of motion post-repetitive use testing was flexion of 100 degrees, and extension of 20 degrees.  The Veteran was noted to have less movement than normal, and pain on movement.  He had tenderness/pain upon palpation of the joint line and soft tissues.  He had normal muscle strength for both extension and flexion.  His left knee had normal stability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  He did not ever have shin splints, stress fractures, chronic exterional compartment syndrome, or any other tibial and/or fibular impairment.  He did not have any meniscal conditions or treatment for same.  He did not have a total joint replacement, or scars related to any knee conditions or treatment.  He did not use any assistive devices to ambulate.  Imaging studies showed mild osteoarthrosis of the left knee.  His knee disability affected his ability to work as he was unable to stand up for very long without experiencing pain.  The VA examiner noted that the Veteran was treated for bursitis/tendonitis during active duty, but was not treated for any bone condition.  He concluded that the Veteran's degenerative joint disease was a naturally occurring degenerative process, and was not related to his active duty diagnoses.  He concluded that the Veteran's left knee disability was less likely than not incurred in or caused by service.   

In the March 2013 hearing, the Veteran testified that he believed his left knee disability was related to service as he had to straighten out his leg due to pain nearly every morning.  He sometimes had to sit down and straighten his leg due to pain at work.  Sometimes he felt a sharp pain running up his leg when he ascended stairs.  He attended physical therapy and took medications for this disability.  He additionally saw a pain specialist for his symptoms.  He first injured his knee in 1981 while on duty, and again in 1998.  In July 2004 he was diagnosed with bursitis and tendonitis, and September of this year he sprained his MCL.  He believed that his service-connected right knee condition may be placing addition pressure on his left knee as he sometimes favored his left knee when walking.  In service he was able to run a mile-and-a-half in approximately eight minutes.  Since then his ability to run has depreciated and it was now very difficult to run.  He stated that walking was also painful.

In a September 2013 Air Force medical record, the Veteran was observed to have normal movement of all extremities.  In another September 2013 Air Force record from this month, the Veteran complained of left knee pain.  He stated that his pain onset several years ago and recently worsened.  When he was in the Air Force, his right knee hurt and he compensated by using his left.  Over the last six months, he noticed more sharp pain in his left knee when walking up and down stairs.  The pain was worse in the morning, and improved throughout the day.  He claimed his pain was a six out of 10, with 10 being the worst.  The medical care provider found that the Veteran had no localized joint swelling.  She found tenderness on palpation along the lateral joint line, and that motion was normal.  No pain was elicited by motion, and no tenderness was observed upon ambulation.  She found that the Veteran's mobility was not limited.  The Veteran was assessed with localized joint pain of the knee.  

In the July 2014 VA examination, the Veteran stated that he placed more weight on his left leg to compensate for his right knee.  He had flare ups when he went from a cold to a hot environment.  He also experienced shin splint symptoms.

Upon physical examination, flexion was 105 degrees with painful motion beginning at 100 degrees.  Extension was 20 degrees with painful motion beginning at that point.  His flexion and extension were the same after repetitive-use testing.  He experienced functional loss/impact of less movement than normal and pain on movement.  He had tenderness/pain to palpation of the joint line and soft tissues.  His muscle strength testing for flexion and extension were normal, and he had normal stability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  He did not have any meniscal conditions or treatment for same, or knee joint replacement or other surgical/invasive knee treatment.  He did not use any assistive devices to ambulate.  Upon review of imaging studies, the VA examiner noted that there was no fracture, subluxation or dislocation, and that the soft tissues were unremarkable.  There was moderate medial compartment narrowing, which was greater in the left knee than the right, as well as osteophyte formation.  The Veteran's knee condition impacted his work by causing him to walk slowly and to lead with his right leg when he walked up stairs due to pain in his left knee.  The VA examiner was unable to determine without resorting to mere speculation whether the Veteran's pain, weakness, fatigability, or incoordination significantly limited his functional ability during flare ups, repeated use, or whether flare ups and repeated use caused a loss of range of motion.  This was because the VA examiner found that there was no conceptual or empirical basis for making such a determination without directly observing the knee's function under these conditions.  Regarding whether the Veteran's service-connected right knee aggravated or caused his left knee disability, the VA examiner found that the Veteran's left knee pain was related to its own degenerative disease process.  This was because although the Veteran claimed that he favored his right knee over his left, he did not limp.  Further, he stated that when he ascended stairs, he led with his right leg as his left knee hurt too much to lead.  As such, the VA examiner opined that the Veteran's left knee degenerative joint disease was less likely as not caused by or aggravated by his service-connected right knee disability.  

In an April 2014 private medical record, the Veteran complained of pain for the last 14 years.  The pain was worse with walking and standing for "too long."  He denied significant swelling, catching, or locking, but experienced significant crepitance.  He had difficulty going up and down stairs.  Pain was noted as centered over the medial aspect of the knee.  Most tenderness was observed along the medial joint line, with tenderness along the medial parapatellar region.  He experienced pain upon deep palpation of the parapatellar region.  There was pain on full extension and flexion of the knee.  There was a great deal of pain when the Veteran performed patellofemoral type activities.  The Veteran had an antalgic gait, walked with a slight flexion contracture of the knee, and that he was unable to fully extend his left knee.  He was assessed with mild degenerative joint disease of the knee.  An X-ray performed this month showed moderate degenerative changes of the left knee, most prominently involving the medial joint space. 

In a March 2015 private medical record, the Veteran complained of pain along the medial side of his knee.  The private medical provider noted that the Veteran had an antalgic gait, and walked with a slight flexion contracture of the knee, and that he was unable to fully extend the knee.  He was noted to have significant crepitance of the knee.  Most tenderness was observed along the medial joint line, with tenderness along the medial parapatellar region.  He experienced pain of parapatellar region upon deep palpation.  There was pain on full extension and flexion of the knee.  He was assessed with degenerative joint disease of the knee. 

In an April 2015 private medical record, the Veteran complained that his left knee popped out of place, and that walking down stairs made his knee pain worse.  He was noted to have mild crepitance of the knee.  Most tenderness was observed along the medial joint line, with tenderness along the medial parapatellar region.  Upon deep palpation, he experienced pain of the parapatellar region.  There was tenderness on full extension and flexion of the knee.  He was assessed with degenerative joint disease of the knee. 

In private medical records from November 2015 and May 2016, the Veteran complained of significant bilateral knee pain.  He denied joint stiffness, pain at night, pain at rest, and weakness.  He was found to have "obvious and significant" arthritis.  The Veteran had pain throughout the range of motion of his bilateral knees.  He had significant tenderness at the extremes of the range of motion, and tenderness along the medial joint line.  There was mild tenderness of the lateral joint line.  He had significant crepitance on the range of motion.  He was diagnosed with primary osteoarthritis of the bilateral knees.  

At the February 2017 hearing, the Veteran testified that his left knee condition occurred at some point between 1995 and 1997.  He stated that after an event in 1998, he stopped going in for medical treatment.  He opined that the one of the probable reasons he did not return for treatment was that he had a world qualification for deployment.  He would be deployed for several months at time and would obtain treatment abroad.  He noted that he was provided Motrin 800.  After service, he reported that he received treatment from a doctor in Florida (as noted above, he has not provided these records or provided enough information for VA to assist him in obtaining them).  Treatment for his knee included cortisone injections and braces.  He additional claimed that his left foot disability aggravated his knee disability.  

Significantly, the Veteran was not diagnosed with degenerative joint disease in service, but instead the preponderance of the medical evidence opines that the Veteran's left knee problems in service were soft tissue injuries unrelated to his current degenerative joint disease.  While the Veteran's STRs show that he had an MCL sprain, tendonitis, and bursitis, they do not show that the Veteran experienced a knee trauma, or was diagnosed with degenerative joint disease.  As such, service connection for a left knee disability on the basis that such disability became manifest in service and persisted is not warranted.  

The Board also finds that the preponderance of the evidence is against the finding that the Veteran's current left knee disability is related to his service.  Simply stated, the available medical evidence, including post-service treatment records showing no complaints, symptoms, findings or diagnoses associated with arthritis until several years after service, and the competent and credible medical opinions weight against linking his current arthritis to service, including his in-service left knee complaints, treatment, and diagnoses.  The September 2010 examiner found that the Veteran's current degenerative joint disease was unrelated to his in-service MCL strain as degenerative joint disease was not caused by ligament strains.  Further, the May 2012 VA examiner found that the Veteran's current degenerative joint disease was unrelated to his active duty diagnoses, including bursitis and tendonitis, as it was a naturally occurring degenerative process.  The Board finds these VA examinations are entitled to great probative weight, as they took into account review of the Veteran's record and medical history.  The opinions that the left knee disability was less likely than not incurred in service were based physical examinations complete with X-rays and included a historically accurate explanation of rationale that cites to factual data.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe any pain he experienced in service and since, any contentions by the Veteran that he has arthritis related to active service are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

As the Veteran's degenerative joint disease was not shown to have been manifested in the first post-service year, but instead nearly five years later, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  Further, given that the Veteran has been diagnosed with arthritis of the left knee, the Board has considered whether service connection is warranted on the basis of continuity of symptomatology.  However, the Board finds that the preponderance of the evidence is against a finding of continuity of symptomatology.  There is a roughly 5 year period between service separation and the first radiographic evidence of arthritis with minimal records of complaint with respect to the left knee.  This multi-year period without frequent complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  As such, the Board finds any reports concerning continuity of symptomatology are insufficient for the purpose of establishing entitlement to service connection.  To the extent that the Veteran is able to observe continuity of symptoms, his opinion is outweighed by the competent medical evidence.  

The preponderance of the evidence is also against a finding that the Veteran's current left knee disability is secondary to his service-connected right knee disability.  The July 2014 VA examiner found that the Veteran's left knee disability was related to its own degenerative disease process, and that it was less likely than not aggravated by his service-connected right knee disability.  This was because although the Veteran claimed that he favored his right knee over his left, he did not limp.  Further, he stated that when he ascended stairs, he led with his right leg as his left knee hurt too much to lead.  The Board finds this VA examination is entitled to great probative weight, as it took into account review of the Veteran's record and medical history.  As such, service connection for a left knee disability is not warranted.  

Further, although the Veteran claimed that his left knee disability was related to his left foot disability, this claim must fail.  As discussed below, the Veteran's claim for service connection of the left foot is not warranted, and as such his claim that his left knee disability is entitled to secondary service-connection on that theory is not for consideration. 

In summation, the preponderance of the evidence is against a finding that any current left knee disability is related to service or a service-connected disability or may be presumed to have been incurred in service.  The persuasive medical evidence is to the effect that the left knee disability diagnosed after service did not manifest during service.  The evidence is not in a state of equipoise, and thus the benefit of the doubt is not for consideration.  As such, the Veteran's claim of service connection for a left knee disability is not warranted.

II. Service Connection: Left Foot

In the October 1979 report of medical history, the Veteran marked "no" for foot trouble.  In a report of medical examination from this month, the Veteran's feet were noted as clinically normal by the clinician.  In his December 1979 preliminary physical review the Veteran marked "no" for foot trouble.  

In an April 1988 STR, the Veteran complained of soreness to the bottom of his left foot after playing basketball.  Upon examination, his foot was mildly tender and his arch was noted as sensitive.  This month, after a radiographic consultation, the Veteran's left foot was found to have no evidence of fracture, dislocation, or soft tissue calcification.  The clinician's impression was that there was no significant abnormality.  In an April 1993 report of medical examination, the Veteran's feet were noted as clinically normal by the clinician.  In a March 2005 report of medical assessment, the Veteran marked that his health was the same since his last medical assessment. 

In the September 2009 VA examination, the VA examiner was under the impression that the Veteran no longer wanted to continue his claim for a left foot disability.  Accordingly, the VA examiner did not make many findings, or any conclusions related to this claim.  However, the VA examiner did note that there were degenerative changes in the metatarsophalangeal joint of the great toe with narrowed joint space and small osteophytes.  There was a small plantar spur of the calcaneus and osteophyte at the insertion of the Achilles' tendon.  There was small ossific density adjacent to the medial malleolus that represented unfused ossification or ligamentous calcification.  The bones of the foot were well mineralized and articulated in a normal anatomical fashion.  No soft tissue swelling was observed. 

At the March 2013 hearing, the Veteran testified that he related his left foot disability to running, playing racquetball, and generally to his active duty service and training.  He additionally related his disability with his attempts to keep his weight down.  

In a September 2013 Air Force medical record, the Veteran was observed as having normal movement of all extremities.

In the July 2014 VA examination, the Veteran complained of an aching pain to his medial posterior aspect and an occasional sharp pain in his left great toe in recent years.  He did not remember any specific injury to his left foot during service.  The VA examiner noted that the Veteran experienced a basketball-related injury of the left foot in April 1988.  

Imaging studies showed that the Veteran's foot had normal mineralization, no fractures, no subluxation or dislocation, a small left plantar calcaneal spur, soft tissue that was within normal limits, and severe degenerative changes of the first MCP with mild hallux valgus.  The VA examiner noted that prior X-rays showed degenerative changes of the metatarsophalangeal joint of the left great toe, and spurs of the calcaneus.  The VA examiner noted that the Veteran's strain injury in service affected the soft tissue of the foot, the plantar muscle.  This type of injury did not cause arthritis or any degenerative changes in the bones, specifically the calcaneus, heal, or great toe.  Arthritis would develop regardless of any soft tissue injury.  Notably, the Veteran had developed arthritis in other parts of his body.  She opined that it was less likely than not that the degenerative changes in the Veteran's foot were caused by the in-service plantar muscle fascial strain.  

Upon consideration of the foregoing, the Board finds that the preponderance of the evidence is against the finding that the Veteran's current left foot disability is related to his service.  The Board has considered his testimony that his left foot disability was related to playing sports and maintaining his weight in service.  While the Veteran's STRs do show that he experienced soreness and soft tissue injuries after playing basketball in 1988, they do not show that the Veteran was diagnosed with an arthritic condition.  Significantly, he was diagnosed with soft tissue injuries which were not found in subsequent medical records in service or after, with STRs showing that his feet were found clinically normal in April 1993 and thereafter.  As such, service connection for a left foot disability on the basis that such disability became manifest in service and persisted is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current left foot disability is related to his service.  The July 2014, examiner found that the Veteran's current arthritis was unrelated to his in-service strain, as soft tissue injuries did not cause arthritis or degenerative changes in bones.  The Board finds that this VA examination is entitled to great probative weight, as it took into account a review of the Veteran's record to include his medical history.  The opinion that the left foot disability was less likely than not incurred in service was based on a physical examination complete with X-rays and included a historically accurate explanation of rationale that cites to factual data.  As such, service connection for a left foot disability is not warranted. 

In summation, the preponderance of the evidence is against a finding that any current left foot disability is related to service.  The persuasive medical evidence is to the effect that the left foot disability diagnosed after service did not manifest during service.  The evidence is not in a state of equipoise, and thus the benefit of the doubt is not for consideration.  As such, the Veteran's claim of service connection for a left foot disability must be denied.
 


ORDER

Entitlement to service connection for a left knee disability, to include degenerative arthritis, and claimed as secondary to a service-connected right knee disability, is denied.

Entitlement to service connection for a left foot disability, to include degenerative arthritis, is denied. 


REMAND

The Board is aware that this claim has been remanded on prior occasions and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

The Board observes that the prior VA examinations have not provided adequate conclusions on which to adjudicate the Veteran's claim for entitlement to service connection for a left eye disability.  Notably, the VA examinations within the claims file have not concluded whether the Veteran's drusen is a congenital disease or congenital defect.  VA law distinguishes between congenital diseases (which are capable of improvement or deterioration and for which service connection may be granted), and congenital defects (a condition that is not capable of deterioration).  Service connection is available for diseases that first manifest in service.  As no opinion has addressed whether drusen is congenital disease or congenital defect, if it has worsened since service, or to what extent it has affected the Veteran's vision, a new VA examination is necessary.  

The Veteran's STRs show that in October 1979 his eyes were assessed as clinically normal.  In an April 1995 STR, the Veteran was found to have astigmatism, hyperopia, and macular drusen.  In an August 2000 STR, the Veteran was found to have heavy dursen of the macula.  In a January 2003 STR, the Veteran was noted to have drusen of the left eye, and was assessed with dry macular degeneration.  

The September 2009 VA examiner noted that the Veteran with drusen of the bilateral eyes, and observed a reticular mottling pattern.  The examiner diagnosed the Veteran with autosomal dominant drusen, saraoid disease, and pattern dystrophy.  He opined that if the Veteran had autosomal dominant drusen, then it could be a possible cause of his bilateral vision problem.  The April 2012 VA examiner opined that Veteran had dominant drusen, and that this condition was an inherited process.  She opined that the drusen may also have affected the level of vision of both eyes.  The October 2014 VA examiner found that the Veteran's retinal appearance was consistent with dominant drusen, which was then qualified as a genetic disorder. 

Further, at the February 2017 hearing, when questioned about his left eye disability, the Veteran alluded that this condition was related to having struck his head multiple times while working on aircraft.  As this claimed in-service injury/event has not yet been considered by a VA examiner, an opinion is necessary to determine whether any eye disability may be related to these events. 

Accordingly, the case is REMANDED for the following action:

1. Please request the Veteran to provide names and addresses of all medical care providers who treated him for any left eye disability since service.  Provide him with the opportunity to submit additional records in support of his claim. 
 
2. Please obtain any outstanding VA eye treatment records, including any records developed since . 

3. After completing #1 and 2, please arrange for the Veteran to be scheduled for a new VA examination, to answer the following questions:  

a. Please identify whether the Veteran's drusen is a congenital defect or disease.  (Generally, a disease is capable of improvement or deterioration, while a defect is static). 
b. If the Veteran's drusen is a congenital defect, is it at least as likely as not (a 50% or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability to include vision loss?  Please consider and discuss the Veteran's statement that he struck his head multiple times in service working on and around aircraft.
c. If the Veteran's drusen is a congenital disease, is it at least as likely as not (a 50% or greater probability) was it aggravated (any increase in disability) in service?  Please consider and discuss the Veteran's statement that he struck his head multiple times in service working on and around aircraft. 
d. Please identify eye disability (other than drusen) diagnosed in the Veteran's medical records, since January 2008, to include retinal pigment epithelium mottling, and cataract, and their likely etiology.  For each eye disability found (other than drusen), is it at least as likely as not (a 50% or greater probability) that the disability had its onset in, was aggravated by, or is otherwise medically related to the Veteran's service?  Please consider and discuss if any such disability had a direct effect on the Veteran's vision acuity.  Please consider and discuss as necessary the Veteran's statement that he struck his head multiple times working on and around aircraft, and that he was once struck below his left eye with a racquet in service.   

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


